OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2017 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05550 The Alger Portfolios Alger Mid Cap Growth Portfolio (Exact name of registrant as specified in charter) 360 Park Avenue South New York, New York 10003 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: December 31 Date of reporting period: June 30, 2015 ITEM 1. Reports to Stockholders. The Alger Portfolios Alger Mid Cap Growth Portfolio SEMI-ANNUAL REPORT June 30, 2015 (Unaudited) Table of Contents ALGER MID CAP GROWTH PORTFOLIO Go Paperless With Alger Electronic Delivery Service Alger is pleased to provide you with the ability to access regulatory materials online. When documents such as prospectuses and annual and semi-annual reports are available, well send you an e-mail notification with a convenient link that will take you directly to the fund information on our website. To sign up for this free service, simply enroll at www.icsdelivery.com/alger. Shareholders' Letter June 30, 2015 Dear Shareholders, Market Rally Continues as Skeptics Cling to Pessimistic View Pundits for many years have incorrectly opined that equity markets, both in the United States and abroad, will collapse. Those claims have been frequently repeated even as stocks have continued to generate strong returns. Its puzzling that skeptics and critics on almost any topic seem to be positioned as the smarter or wiser voices in the room. And yet, those who have been skeptical of equity markets have been wrong in meaningful ways, unlike optimists, including Alger. Indeed, the equity rally following the subprime mortgage crisis has continued, with the S&P 500 index generating a 236% return from March 3, 2009, to June 30 of this year. For the six-month reporting period, the index gained 1.23%. International equities also advanced during the reporting period, with the MSCI ACWI ex USA Index gaining 4.35% and the MSCI Emerging Markets Index returning 3.12%. Market Volatility In the U.S., investor sentiment was supported by strong corporate fundamentals, merger and acquisition activity, low interest rates, a strengthening labor market, and expectations that consumer spending could increase as low oil and gasoline prices reduce Americans energy bills. Yet, market volatility continued with the S&P 500 producing 12 daily declines of more than 1% during the reporting period. Early in the reporting period, the potential for declining oil prices to crimp energy producers earnings and cause industrial businesses to cut capital expenditures weighed upon investor sentiment. Expectations that the Federal Reserve would raise interest rates also weighed upon investor sentiment. At other times, investors grew concerned that a combination of uneven global economic growth and a strong U.S. dollar could curtail Americas exports. Concerns that Greece would fail to make debt payments to creditors who bailed the country out during the eurozone crisis also drove volatility. Rather than react quickly to daily changes in investor sentiment, we remained focused on our research-driven strategy that seeks attractive companies that have strong potential to grow earnings. Oil Prices Jar Investors From September 2013 to January 1, 2015, the price of West Texas Intermediate crude (WTI) dropped abruptly from $110.16 to $52.72 a barrel, a result of growing oil production in U.S. shale reserves, a strengthening U.S. dollar, and moderating global energy demand. The price decline continued with WTI hitting a low of $43.39 in mid-March. At times, the price declines caused investors to fear that the adverse impact of cheap oil on energy company profits could expand to other industries and hinder U.S. economic growth. It appears that those fears were overblown. With 100% of S&P 500 companies having reported results, first-quarter ex-energy earnings per share increased 7.59% year over year, according to FactSet Research Systems. We acknowledge that concerns over weak earnings growth for the second quarter became more prevalent as the reporting period continued. As of May 1, analysts expected second-quarter ex-energy earnings per share to increase 4.5%. The number dropped to only 1.9% by the end of the reporting period. From a longer- - 1 - term perspective, however, investors are more optimistic, with ex-energy earnings per share expected to grow more than 7% this year, according to an Alger analysis of consensus estimates. Rather than quickly sell energy holdings, we assessed if individual companies could mitigate the impacts of low oil prices on earnings by reducing capital expenditures or cutting other expenses. Broadly speaking, we continued to favor larger companies with diverse product lines, attractive balance sheets, and potential for generating strong free cash flow. The Portfolios Energy sector weighting changed only minimally during the reporting period. While we acknowledged that the impact of cheap oil could spread to other industries, we held to our belief that low petroleum costs could create growth opportunities for consumer companies and stimulate the U.S. economy. Indeed, savings at the gasoline pump this year could give U.S. consumers an additional $100 billion to $200 billion in disposable income and also help keep U.S. food costs down by decreasing trucking expenses, according to Goldman Sachs and the Wall Street Journal. Low oil prices are also helping energy-intensive industries, such as airlines, cut fuel expenses. With that in mind, Goldman Sachs estimates that lower energy costs could increase U.S. economic growth by 0.2% to 0.5% this year. U.S. Economic Growth A preliminary estimate pegged first-quarter annualized gross domestic product (GDP) growth at 0.2%. It was later revised to a disappointing 0.7% decline and then revised again to a decline of only 0.2%. In comparison, GDP grew 2.2% during the last three months of 2014. The Federal Reserve has maintained that transitory factors such as severe winter weather, a strong U.S. dollar, declining oil prices, and labor issues at West Coast ports during the first quarter hurt economic growth. We maintain that the economic recovery is stronger than commonly believed and that a combination of low gasoline prices and a strengthening labor market is likely to support shoppers willingness to spend, which is significant since consumer spending represents roughly 70% of U.S. GDP. We are encouraged to have seen seasonally adjusted unemployment decline from a Great Recession high of 10% to 5.5% as of May and average first-quarter wages including employee benefits increase 4.9% year over year, according to the Labor Departments Employer Costs for Employee Compensation report. Federal Reserve Policies With the Federal Reserve having concluded its asset purchase program, investors have been anticipating when the central bank will increase the Fed Funds rate from the current target range of 0% to 0.25%. Fed officials have emphasized that they will patiently wait for the economy to be strong enough to withstand a rate increase. Despite those comments, investors continued to grow cautious and sold U.S. equities when favorable economic data validated fears that a rate hike was approaching. At Alger, we believe strong companies with healthy balance sheets and potential to grow their earnings may be less susceptible to the adverse impacts of higher interest rates, including increased financing costs. Interest rate increases, furthermore, are likely to be moderate. With low interest rates in many countries and widening spreads between foreign and U.S. bonds, investors abroad who are seeking income-producing securities are likely to turn to Americas fixed-income market, which is likely to support bond prices and keep interest rates down. - 2 - Global Markets and a Strengthening U.S. Dollar As the period progressed, investors grew increasingly concerned that Greece would miss a June 30 deadline for paying creditors who bailed the country out during the eurozone crisis. In a last-minute referendum, Greek voters decided to reject a proposed bailout deal that would require the country to implement additional economic and labor reforms. Greece then missed the June 30 deadline payment and became the first developed markets nation to default on an International Monetary Fund program. The country also initiated a banking holiday and capital controls to prevent a collapse of its banking system. We maintain that it is difficult to foresee any winner emerging from the Greek crisis, but we believe that any potential economic and financial contagion will likely be limited. Investors also anticipated that uneven global economic growth and a strong U.S. dollar would hurt the earnings of American exporters and U.S. multinational companies. The World Bank also played a role in dampening investors outlook for U.S. exports when it forecasted that the global economy will grow only 3% this year compared to its earlier forecast of 3.4%. Rather than hastily sell equities of exporters, we continued to monitor portfolio holdings while assessing if each individual company could take actions, such as cutting expenses, to help offset the impact of a strong U.S. dollar and a potential decline in exports. We believe that investors have overreacted to strong U.S. currency and export concerns. As noted previously, first-quarter growth in S&P 500 ex-energy earnings was 7.59% and consensus estimates point to substantial earnings growth for this year. Weak economic growth abroad, of course, is challenging for U.S. exporters. While the eurozone economy is showing signs of improving, its growth is expected to limp along at 1.5% for 2015, according to the International Monetary Fund. Russias economy, meanwhile, is struggling with declining revenues from energy exports and sanctions that seek to punish the country for its annexation of the Crimea section of Ukraine, and the World Bank expects Russias economy to contract 3.8% this year. In the Pacific, the Bank of Japan has lowered its forecasted annual GDP rate to 2.0% from 2.1%, and in China, a housing slump and weakening growth of exports is causing economic growth to moderate. After having grown 7.4% in 2014, the countrys economy is estimated to have grown only 7% in the first quarter. We believe a variety of trends are likely to support economic growth abroad. A strong U.S. dollar, while being a headwind in the near term for American exporters, is likely to stimulate global growth. A strong dollar makes U.S. goods more expensive in the global marketplace, which gives exporters in countries with weaker currencies a competitive advantage. At the same time, consumers in foreign countries will be more likely to purchase locally manufactured goods. Central banks in many countries, furthermore, are continuing to roll out monetary stimulus. Among other measures, the eurozone is in the midst of a 1 trillion euro, or $1.12 trillion, quantitative easing program that involves purchasing securities to pump cash into the economy and keep interest rates low. The Bank of Japan, for its part, is plowing 80 trillion yen, or the equivalent of $653 billion, annually into the economy with quantitative easing while China is continuing policies that support economic growth. It has published a definitive plan for the One Belt One Road strategy, which among other initiatives seeks to encourage trade by improving infrastructure for global transportation. The Peoples Bank of China, meanwhile, has continued working on interest rate deregulation and it has lowered policy rates. - 3 - From a broader perspective, central banks across emerging markets have generally maintained accommodative policies. We note that emerging markets earnings growth is expected to hover at 5% in the coming months. For next year, earnings growth is expected to rise to approximately 12%. In addition, the price-to-earnings discount of emerging markets to developed markets is approximately 28%. In our opinion, a 10% to 12% discount is more appropriate. Reasons for Optimism We believe that a strengthening U.S. economy will continue to provide fertile ground for corporations to grow earnings and that merger and acquisition activity, shareholder activism, and strong corporate fundamentals are likely to support equities during the foreseeable future. U.S. corporate cash levels of nonfinancial companies totaled $1.73 trillion at the end of 2014, a 117% increase from 2007, according to Moodys Corporation and MarketWatch. With large cash balances, corporations are completing mergers and acquisitions at a rapid pace. After declining to $79.5 billion as of January, deal volume climbed to $261 billion in May, which was a 15-year high, according to FactSet Research Systems. In addition to supporting valuations, mergers and acquisitions can potentially help companies grow their earnings by expanding the lineup of products and services that can be distributed with existing sales networks. We also believe that shareholder activism is a significant factor that will continue to support equity valuations. Activists force companies to be efficient with operations and capital, which puts executives under increased pressure to perform and make decisions that benefit shareholders. We maintain that activists are likely to increase their effortsat the end of 2014, activist funds had about $120 billion in assets, up 269% over the past five years, according to Corporate Compliance Insights. At the same time, businesses are supporting their stock valuations by boosting dividends and buying back stock. In the first quarter, dividend net increases (or dividend increases minus decreases) increased $12.6 billion, according to S&P Dow Jones Indices. The growth rate trailed the $17.9 billion increase during the first quarter of 2014, but S&P Dow Jones Indices still expects dividend payments to set a new record this year. Stock buybacks are also continuing at a record pace. In May, U.S. companies announced $71.2 billion in authorized stock buybacks, which is a 113% year-over-year increase, according to Birinyi Associates. With $463 billion in authorized buybacks announced during the first five months of 2015, the year is off to the strongest start ever recorded. Going Forward We believe that equities are likely to generate attractive returns, although market volatility will continue. We maintain that investment managers who use research-driven strategies can potentially find leading businesses that are well prepared to benefit from large-scale global trends, such as the rising value of the U.S. dollar, rapidly declining oil prices, quantitative easing abroad, and other forms of monetary stimulus. Research-driven investment managers can also find companies that can potentially benefit from new technologies and other trends including medical breakthroughs, increasing use of the Internet, and growing demand for residential and industrial real estate. With that in mind, we remain committed to using our research-driven investment strategy to find attractive investment opportunities for our clients. - 4 - Portfolio Matters. The Alger Mid Cap Growth Portfolio returned 8.02% for the six-month period ended June 30, 2015, compared to the 4.18% return of its benchmark, the Russell Midcap Growth Index. During the period, the largest sector weightings were Consumer Discretionary and Information Technology. The largest sector overweight was Information Technology and the largest sector underweight was Consumer Staples. Relative outperformance in the Consumer Discretionary and Health Care sectors was the most important contributor to performance, while Consumer Staples and Telecommunication Services detracted from results. Among the most important relative contributors were NXP Semiconductors NV; Portola Pharmaceuticals, Inc.; Pharmacyclics, Inc.; and Intercept Pharmaceuticals, Inc. Shares of DealerTrack Holdings, Inc. also contributed to performance. The company provides software and data solutions to the automotive retail industry in the U.S. Its stock performance strengthened on news that it would be acquired by digital marketing and e-commerce services company Cox Automotive, Inc. for approximately $4 billion in cash, or $63.25 per share, which is a substantial premium. Conversely, detracting from overall results on a relative basis were Insulet Corp.; Micron Technology, Inc.; Western Digital Corp.; and Unisys Corp. Shares of LendingClub Corp. also detracted from performance. The company operates a peer-to-peer lending platform that connects lenders and borrowers. LendingClub went public last year and despite favorable earnings and strong loan origination growth, its shares have traded at lower levels. Investors have been concerned over competition and the potential for rising interest rates to adversely affect consumers credit ratings. As always, we strive to deliver consistently superior investment results for you, our shareholders, and we thank you for your continued confidence in Alger. Daniel C. Chung, CFA Chief Investment Officer Fred Alger Management, Inc. The following companies represented the stated percentages of Fred Alger Management, Inc. assets under management as of June 30, 2015: Moodys, 0.00%; FactSet Research Systems, 0.00%; Goldman Sachs Group, 0.00%; Anthem, Inc., 0.00%; and Alibaba Group, 0.06%. Investors cannot invest directly in an index. Index performance does not reflect the deduction for fees, expenses, or taxes. This report and the financial statements contained herein are submitted for the general information of shareholders of Alger Mid Cap Growth Portfolio. This report is not - 5 - authorized for distribution to prospective investors in the Portfolio unless proceeded or accompanied by an effective prospectus for the Portfolio. The Portfolios stated returns represent the fiscal six-month period return of Class I-2 shares. Returns include reinvestment of dividends and distributions. The performance data quoted in these materials represent past performance, which is not an indication or guarantee of future results. Standard performance results can be found on the following pages. The investment return and principal value of an investment in the Portfolio will fluctuate so that an investors shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. For performance data current to the most recent month-end, visit us at www.alger.com, or call us at (800) 992-3863. The views and opinions of the Portfolios management in this report are as of the date of the Shareholders Letter and are subject to change at any time subsequent to this date. There is no guarantee that any of the assumptions that formed the basis for the opinions stated herein are accurate or that they will materialize. Moreover, the information forming the basis for such assumptions is from sources believed to be reliable; however, there is no guarantee that such information is accurate. Any securities mentioned, whether owned in the Portfolio or otherwise, are considered in the context of the construction of an overall portfolio of securities and therefore reference to them should not be construed as a recommendation or offer to purchase or sell any such security. Inclusion of such securities in the Portfolio and transactions in such securities, if any, may be for a variety of reasons, including without limitation, in response to cash flows, inclusion in a benchmark, and risk control. The reference to a specific security should also be understood in such context and not viewed as a statement that the security is a significant holding in the Portfolio. Please refer to the Schedule of Investments for the Portfolio which is included in this report for a complete list of Portfolio holdings as of June 30, 2015. Securities mentioned in the Shareholders Letter, if not found in the Schedule of Investments, may have been held by the Portfolio during the six-month fiscal period. A Word about Risk Growth stocks tend to be more volatile than other stocks as the price of growth stocks tends to be higher in relation to their companies earnings and may be more sensitive to market, political and economic developments. Investing in the stock market involves gains and losses and may not be suitable for all investors. Stocks of small- and mid-sized companies are subject to greater risk than stocks of larger, more established companies owing to such factors as limited liquidity, inexperienced management, and limited financial resources. Investing in foreign securities involves additional risk (including currency risk, risks related to political, social or economic conditions, and risks associated with foreign markets, such as increased volatility, limited liquidity, less stringent regulatory and legal system, and lack of industry and country diversification), and may not be suitable for all investors. Investing in emerging markets involves higher levels of risk, including increased information, market, and valuation risks, and may not be suitable for all investors. For a more detailed discussion of the risks associated with the Portfolio, please see the Portfolios Prospectus. Before investing, carefully consider a Portfolios investment objective, risks, charges, and expenses. For a prospectus containing this and other information about the - 6 - Alger Portfolios, call us at (800) 992-3863 or visit us at www.alger.com. Read it carefully before investing. Fred Alger & Company, Incorporated, Distributor. Member NYSE Euronext, SIPC. NOT FDIC INSURED. NOT BANK GUARANTEED. MAY LOSE VALUE. Definitions:  The Russell Midcap Growth Index measures the performance of the mid- cap growth segment of the U.S. equity universe. It includes those Russell Midcap Index companies with higher price-to-book ratios and higher fore- casted growth values.  The S&P 500 index is an index generally representative of the U.S. stock market without regard to company size.  The MSCI ACWI ex USA Index is a market capitalization-weighted index de- signed to provide a broad measure of equity market performance throughout the world, including both developed and emerging markets, but excluding the United States.  The MSCI Emerging Markets Index is a free float-adjusted market capital - ization index that is designed to measure equity market performance in the global emerging markets.  FactSet Research Systems, Inc. is a multinational financial data and software company.  Goldman Sachs is a global securities, investment banking, and investment management firm.  Moodys Corporation provides credit ratings, financial research, tools and analysis.  Birinyi Associates, Inc. is a money management and research firm.  MarketWatch operates a financial information website that provides business news, analysis, and stock market data.  Corporate Compliance Insights is a professionally designed and managed forum dedicated to online discussion and analysis of corporate compliance, risk assessment, ethics, audit, and corporate governance topics.  S&P Dow Jones Indices provides investable and benchmark indices to the financial markets. - 7 - ALGER MID CAP GROWTH PORTFOLIO Fund Highlights Through June 30, 2015 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in Alger Mid Cap Growth Portfolio Class I-2 shares and the Russell Midcap Growth Index (an unmanaged index of common stocks) for the ten years ended June 30, 2015. Figures for the Alger Mid Cap Growth Portfolio Class I-2 shares and the Russell Midcap Growth Index include reinvestment of dividends. Performance for the Alger Mid Cap Growth Portfolio Class S shares will be lower than the results shown above due to the higher expenses that class bears. PERFORMANCE COMPARISON AS OF 6/30/15 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 5/3/1993 Class I-2 (Inception 5/3/93) 10.02% 16.73% 7.26% 11.25% Class S (Inception 5/1/02) (i) 9.63% 16.29% 6.91% 10.97% Russell Midcap Growth Index 9.45% 18.69% 9.69% 10.05% The performance data quoted represents past performance, which is not an indication or a guarantee of future results. Investment return and principal will fluctuate and the Portfolio’s shares, when redeemed, may be worth more or less than their original cost. Current perfor - mance may be higher or lower than the performance quoted. For performance current to the most recent month end, visit us at www.alger. com or call us at (800) 992-3863. Returns indicated assume reinvestment of all distributions, no transaction costs or taxes, and are net of management fees and fund operating expenses only. Total return does not include deductions at the portfolio or contract level for cost of insurance charges, premium load, administrative charges, mortality and expense risk charges or other charges that may be incurred under the variable annuity contract, variable life insurance plan or retirement plan for which the Portfolio serves as an underlying investment vehicle. If these charges were deducted, the total return figures would be lower. Please refer to the variable insurance product or retirement plan disclosure documents for any additional applicable expenses. Investing in the stock market involves gains and losses and may not be suitable for all investors. (i) Since inception returns are calculated from Class I-2 inception date. Class S shares returns prior to their commencement of operations are those of Class I-2 shares adjusted to reflect the higher expenses of Class S shares. - 8 - PORTFOLIO SUMMARY June 30, 2015 (Unaudited) Alger Mid Cap Growth SECTORS/SECURITY TYPES Portfolio Consumer Discretionary 23.5% Consumer Staples Energy Financials Health Care Industrials Information Technology Materials Telecommunication Services Utilities Total Equity Securities Short-Term Investments and Net Other Assets 100.0%  Based on net assets for the Portfolio. - 9 - THE ALGER PORTFOLIOS ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments June 30, 2015 (Unaudited) COMMON STOCKS—92.5% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 7,853 $ AEROSPACE & DEFENSE—1.7% Digital Globe, Inc.* 19,500 541,905 Hexcel Corp. 24,600 1,223,604 TransDigm Group, Inc.* 4,600 1,033,482 AIRLINES—1.8% Spirit Airlines, Inc.* 20,400 1,266,840 United Continental Holdings, Inc.* 30,300 1,606,203 ALTERNATIVE CARRIERS—1.0% Level 3 Communications, Inc.* 17,100 900,657 Zayo Group Holdings, Inc.* 30,300 779,316 APPAREL ACCESSORIES & LUXURY GOODS—2.5% Hanesbrands, Inc. 58,400 1,945,888 PVH Corp. 9,800 1,128,960 Under Armour, Inc., Cl. A* 10,500 876,120 APPAREL RETAIL—0.4% L Brands, Inc. 8,300 APPLICATION SOFTWARE—2.2% ACI Worldwide, Inc.* 49,500 1,216,215 Aspen Technology, Inc.* 13,700 624,035 Palantir Technologies, Inc., Cl. A* ,@ 12,572 89,387 PTC, Inc.* 27,000 1,107,540 Synchronoss Technologies, Inc.* 11,400 521,322 ASSET MANAGEMENT & CUSTODY BANKS—1.2% WisdomTree Investments, Inc. 89,300 AUTO PARTS & EQUIPMENT—2.4% BorgWarner, Inc. 21,000 1,193,640 Delphi Automotive PLC. 14,900 1,267,841 WABCO Holdings, Inc.* 10,800 1,336,176 AUTOMOBILE MANUFACTURERS—0.8% Tesla Motors, Inc.* 5,000 AUTOMOTIVE RETAIL—1.4% Advance Auto Parts, Inc. 7,200 1,146,888 Carmax, Inc.* 15,500 1,026,255 BIOTECHNOLOGY—5.8% BioMarin Pharmaceutical, Inc.* 6,100 834,358 Bluebird Bio, Inc.* 5,700 959,709 Celldex Therapeutics, Inc.* 26,700 673,374 Incyte Corp.* 9,400 979,574 Intercept Pharmaceuticals, Inc.* 5,700 1,375,866 Medivation, Inc.* 2,900 331,180 - 10 - THE ALGER PORTFOLIOS ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments June 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE BIOTECHNOLOGY—(CONT.) Portola Pharmaceuticals, Inc.* 26,800 $ 1,220,740 Receptos, Inc.* 4,900 931,245 United Therapeutics Corp.* 6,100 1,061,095 Vertex Pharmaceuticals, Inc.* 7,900 975,492 BUILDING PRODUCTS—3.0% Allegion PLC. 27,700 1,665,878 AO Smith Corp. 16,100 1,158,878 Fortune Brands Home & Security, Inc. 17,400 797,268 Lennox International, Inc. 10,500 1,130,745 COMMUNICATIONS EQUIPMENT—2.6% Arista Networks, Inc.* 15,700 1,283,318 ARRIS Group, Inc.* 53,000 1,621,800 F5 Networks, Inc.* 10,600 1,275,710 CONSTRUCTION MATERIALS—0.8% Martin Marietta Materials, Inc. 1,000 141,510 Vulcan Materials Co. 13,100 1,099,483 CONSUMER ELECTRONICS—0.2% Harman International Industries, Inc. 2,500 DATA PROCESSING & OUTSOURCED SERVICES—4.2% Alliance Data Systems Corp.* 9,200 2,685,848 Fiserv, Inc.* 22,800 1,888,524 Vantiv, Inc., CL. A* 25,800 985,302 WEX, Inc.* 10,300 1,173,891 DRUG RETAIL—1.4% Diplomat Pharmacy, Inc.* 14,900 666,775 Rite Aid Corp.* 197,900 1,652,465 ELECTRICAL COMPONENTS & EQUIPMENT—1.9% Acuity Brands, Inc. 12,200 2,195,756 Hubbell, Inc., Cl. B 8,300 898,724 ELECTRONIC COMPONENTS—0.5% Belden, Inc. 9,900 FOOD RETAIL—1.3% The Kroger Co. 20,800 1,508,208 Whole Foods Market, Inc. 13,700 540,328 GENERAL MERCHANDISE STORES—2.5% Burlington Stores, Inc.* 18,600 952,320 Dollar General Corp. 22,500 1,749,150 Dollar Tree, Inc.* 16,800 1,327,032 - 11 - THE ALGER PORTFOLIOS ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments June 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE EQUIPMENT—2.1% DexCom, Inc.* 22,900 $ 1,831,542 Hologic, Inc.* 38,700 1,472,922 HEALTH CARE FACILITIES—2.2% Acadia Healthcare Co., Inc.* 17,500 1,370,775 Tenet Healthcare Corporation* 18,800 1,088,144 Universal Health Services, Inc., Cl. B 7,600 1,079,960 HEALTH CARE SERVICES—1.1% Adeptus Health, Inc., Cl. A* 10,500 997,395 Team Health Holdings, Inc.* 12,100 790,493 HOME FURNISHING RETAIL—0.5% Williams-Sonoma, Inc. 10,400 HOMEBUILDING—0.6% Toll Brothers, Inc.* 25,300 HOTELS RESORTS & CRUISE LINES—6.5% Diamond Resorts International, Inc.* 89,400 2,820,570 Hilton Worldwide Holdings, Inc.* 17,500 482,125 La Quinta Holdings, Inc.* 93,500 2,136,475 Norwegian Cruise Line Holdings Ltd.* 46,100 2,583,444 Royal Caribbean Cruises Ltd. 29,900 2,352,831 10,375,445 HOUSEWARES & SPECIALTIES—1.2% Jarden Corp.* 36,300 HUMAN RESOURCE & EMPLOYMENT SERVICES—0.6% Robert Half International, Inc. 16,200 INDUSTRIAL MACHINERY—2.1% Graco, Inc. 18,800 1,335,364 Ingersoll-Rand PLC. 11,800 795,556 NN, Inc. 30,500 778,360 Pall Corp. 4,000 497,800 INTERNET RETAIL—0.8% Qunar Cayman Islands Ltd.#* 3,400 145,690 TripAdvisor, Inc.* 12,800 1,115,392 INTERNET SOFTWARE & SERVICES—5.8% Cornerstone OnDemand, Inc.* 32,300 1,124,040 Criteo SA#* 26,300 1,253,721 DealerTrack Holdings, Inc.* 25,400 1,594,866 Demandware, Inc.* 12,800 909,824 GrubHub, Inc.* 33,200 1,131,124 Hortonworks, Inc.* 22,500 569,700 LendingClub Corp.* 57,400 846,650 LinkedIn Corp., Cl. A* 6,600 1,363,758 Shutterstock, Inc.* 9,800 574,672 - 12 - THE ALGER PORTFOLIOS ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments June 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INVESTMENT BANKING & BROKERAGE—1.7% E*TRADE Financial Corp.* 24,100 $ 721,795 TD Ameritrade Holding Corp. 54,900 2,021,418 LEISURE PRODUCTS—0.4% Coach, Inc. 19,200 MANAGED HEALTH CARE—0.6% Centene Corp.* 11,300 MOVIES & ENTERTAINMENT—0.4% Live Nation Entertainment, Inc.* 20,400 MULTI-LINE INSURANCE—0.6% Hartford Financial Services Group, Inc. 23,600 OIL & GAS DRILLING—0.4% Patterson-UTI Energy, Inc. 32,400 OIL & GAS EQUIPMENT & SERVICES—0.4% Weatherford International PLC.* 47,300 OIL & GAS EXPLORATION & PRODUCTION—1.3% QEP Resources, Inc. 22,300 412,773 Range Resources Corp. 16,300 804,894 RSP Permian, Inc.* 14,800 416,028 Viper Energy Partners LP 19,900 391,831 PHARMACEUTICALS—1.7% Jazz Pharmaceuticals PLC.* 3,900 686,673 Lannett Co., Inc.* 11,600 689,504 Mallinckrodt PLC.* 6,600 776,952 Pacira Pharmaceuticals, Inc.* 7,200 509,184 RAILROADS—0.3% Genesee & Wyoming, Inc., Cl. A* 7,300 REAL ESTATE SERVICES—0.8% Jones Lang LaSalle, Inc. 7,300 REGIONAL BANKS—0.8% Signature Bank* 8,900 RENEWABLE ELECTRICITY—0.6% TerraForm Power, Inc., Cl. A 27,400 RENEWABLE ENERGY—0.3% Terra Form Global LLC, Cl. D* ,@ 487 RESEARCH & CONSULTING SERVICES—2.2% CoStar Group, Inc.* 6,800 1,368,568 Verisk Analytics, Inc., Cl. A* 29,700 2,160,972 SECURITY & ALARM SERVICES—0.3% Tyco International PLC. 14,100 SEMICONDUCTOR EQUIPMENT—1.2% Lam Research Corp. 11,200 911,120 SunEdison, Inc.* 35,710 1,068,086 - 13 - THE ALGER PORTFOLIOS ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments June 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SEMICONDUCTORS—4.8% Avago Technologies Ltd. 23,100 $ 3,070,683 Micron Technology, Inc.* 13,300 250,572 Microsemi Corp.* 43,100 1,506,345 NXP Semiconductors NV* 19,000 1,865,800 Qorvo, Inc.* 8,000 642,160 Skyworks Solutions, Inc. 4,200 437,220 SPECIALIZED FINANCE—2.0% McGraw Hill Financial, Inc. 18,600 1,868,370 Moody's Corp. 12,500 1,349,500 SPECIALTY CHEMICALS—1.4% Axalta Coating Systems Ltd.* 26,500 876,620 The Sherwin-Williams Co. 5,100 1,402,602 SPECIALTY STORES—2.8% Signet Jewelers Ltd. 9,200 1,179,808 The Michaels Cos, Inc.* 38,100 1,025,271 Tractor Supply Co. 11,900 1,070,286 Ulta Salon, Cosmetics & Fragrance, Inc.* 8,100 1,251,045 SYSTEMS SOFTWARE—1.2% ServiceNow, Inc.* 25,600 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—0.7% Western Digital Corp. 14,100 TRADING COMPANIES & DISTRIBUTORS—1.0% HD Supply Holdings, Inc.* 46,000 WIRELESS TELECOMMUNICATION SERVICES—1.5% SBA Communications Corp., Cl. A* 20,500 TOTAL COMMON STOCKS (Cost $129,930,031) PREFERRED STOCKS—1.6% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 67,720 32,506 Choicestream, Inc., Cl. B* ,@,(a) 148,200 71,136 APPLICATION SOFTWARE—0.2% Palantir Technologies, Inc., Cl. B* ,@ 51,276 364,572 Palantir Technologies, Inc., Cl. D* ,@ 6,681 47,502 BIOTECHNOLOGY—0.5% Prosetta Biosciences, Inc.* ,@, (a) 170,419 PHARMACEUTICALS—0.8% Intarcia Therapeutics, Inc.* ,@ 7,214 271,823 Tolero Pharmaceuticals, Inc.* ,@, (a) 356,682 1,075,789 TOTAL PREFERRED STOCKS (Cost $2,602,121) - 14 - THE ALGER PORTFOLIOS ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments June 30, 2015 (Unaudited) (Continued) REAL ESTATE INVESTMENT TRUST—1.5% SHARES VALUE HEALTH CARE—0.4% Omega Healthcare Investors, Inc. 17,000 $ SPECIALIZED—1.1% Crown Castle International Corp. 22,700 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $2,720,754) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 244,501 (Cost $244,501) Total Investments (Cost $135,497,407) (b) 95.8% Other Assets in Excess of Liabilities 4.2% NET ASSETS 100.0% $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At June 30, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $135,497,407, amounted to $18,323,823 which consisted of aggregate gross unrealized appreciation of $21,702,212 and aggregate gross unrealized depreciation of $3,378,389. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Choicestream , Inc. 3/14/2014 $ $ 0.00% Choicestream, Inc., Cl. A 12/17/2013 0.02% Choicestream, Inc., Cl. B 7/10/2014 0.04% Intarcia Therapeutics, Inc. 3/27/2014 0.17% JS Kred SPV I, LLC. 6/26/2015 0.15% Palantir Technologies, Inc., Cl. A 10/07/2014 0.06% Palantir Technologies, Inc., Cl. B 10/07/2014 0.23% Palantir Technologies, Inc., Cl. D 10/14/2014 0.03% Prosetta Biosciences, Inc. 6/06/2015 0.48% Terra Form Global LLC, Cl. D 6/08/2015 0.30% Tolero Pharmaceuticals, Inc. 8/01/2014 0. 44 % Tolero Pharmaceuticals, Inc. 10/31/2014 0.23% Total $3,457,218 2.15% See Notes to Financial Statements - 15 - ALGER MID CAP GROWTH PORTFOLIO Statement of Assets and Liabilities June 30, 2015 (Unaudited) Alger Mid Cap Growth Portfolio ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedule of investments $ 151,871,144 Investments schedule of in investments affiliated securities, at value (Identified cost below)** see accompanying 1,950,086 Cash and cash equivalents 5,118,810 Receivable for investment securities sold 1,867,358 Receivable for shares of beneficial interest sold 1,806,401 Dividends and interest receivable 27,745 Prepaid expenses 9,682 Total Assets 162,651,226 LIABILITIES: Payable for investment securities purchased 1,766,780 Payable for shares of beneficial interest redeemed 49,760 Accrued investment advisory fees 107,565 Accrued transfer agent fees 7,313 Accrued distribution fees 1,183 Accrued administrative fees 3,892 Accrued shareholder administrative fees 1,415 Accrued other expenses 118,145 Total Liabilities 2,056,053 NET ASSETS $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 151,951,838 Undistributed net investment income (accumulated loss) (588,891) Undistributed net realized gain (accumulated realized loss) (9,091,597) Net unrealized appreciation on investments 18,323,823 NET ASSETS $ * Identified cost $ 133,022,381 ** Identified cost $ 2,475,026 See Notes to Financial Statements. - 16 - ALGER MID CAP GROWTH PORTFOLIO Statement of Assets and Liabilities June 30, 2015 (Unaudited) (Continued) Alger Mid Cap Growth Portfolio NET ASSETS BY CLASS: Class I-2 $ 155,321,065 Class S $ 5,274,108 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class I-2 7,253,715 Class S 257,244 NET ASSET VALUE PER SHARE: Class I-2 — Net Asset Value Per Share $ 21.41 Class S — Net Asset Value Per Share $ 20.50 See Notes to Financial Statements. - 17 - ALGER MID CAP GROWTH PORTFOLIO Statement of Operations for the six months ended June 30, 2015 (Unaudited) Alger Mid Cap Growth Portfolio INCOME: Dividends (net of foreign withholding taxes*) $ 545,105 Interest 1,666 Total Income 546,771 EXPENSES: Advisory fees — Note 3(a) 600,111 Distribution fees — Note 3(c) Class S 6,731 Shareholder administrative fees — Note 3(f) 7,896 Administration fees — Note 3(b) 21,715 Custodian fees 11,958 Transfer agent fees and expenses — Note 3(f) 17,953 Printing fees 55,875 Professional fees 27,190 Registration fees 2,570 Trustee fees — Note 3(g) 2,843 Fund accounting fees 8,945 Miscellaneous 10,562 Total Expenses 774,349 NET INVESTMENT LOSS (227,578) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, OPTIONS AND FOREIGN CURRENCY: Net realized gain on investments and purchased options 7,589,945 Net realized (loss) on foreign currency transactions (408) Net change in unrealized appreciation on investments, optionsand foreign currency 4,845,003 Net realized and unrealized gain on investments, options, and foreign currency 12,434,540 NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ * Foreign withholding taxes $ 590 See Notes to Financial Statements. - 18 - ALGER MID CAP GROWTH PORTFOLIO Statement of Changes in Net Assets (Unaudited) Alger Mid Cap Growth Portfolio For the For the Six Months Ended Year Ended June 30, 2015 December 31, 2014 Net investment loss $ (227,578) $ (214,625) Net realized gain on investments, options and foreign currency 7,589,537 24,911,331 Net change in unrealized appreciation (depreciation) on investments, options and foreign currency 4,845,003 (12,649,333) Net increase in net assets resulting from operations 12,206,962 12,047,373 Decrease from shares of beneficial interest transactions: Class I-2 (6,695,334) (19,550,616) Class S (711,628) (1,412,686) Net decrease from shares of beneficial interest transactions — Note 6 (7,406,962) (20,963,302) Total increase (decrease) 4,800,000 (8,915,929) Net Assets: Beginning of period 155,795,173 164,711,102 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (588,891) $ (361,313) See Notes to Financial Statements. - 19 - THE ALGER PORTFOLIOS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Mid Cap Growth Portfolio Class I-2 Six months ended Year ended Year ended Year ended Year ended Year ended 6/30/2015 (i) 12/31/2014 12/31/2013 12/31/2012 12/31/2011 12/31/2010 Net asset value, beginning of period $ 19.82 $ 18.35 $ 13.55 $ 11.66 $ 12.75 $ 10.68 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) (0.03) (0.02) (0.01) 0.03 (0.05) 0.01 Net realized and unrealized gain (loss) on investments 1.62 1.49 4.86 1.86 (1.00) 2.06 Total from investment operations 1.59 1.47 4.85 1.89 (1.05) 2.07 Dividends from net investment income – – (0.05) – (0.04) – Net asset value, end of period $ 21.41 $ 19.82 $ 18.35 $ 13.55 $ 11.66 $ 12.75 Total return 8.02% 8.01% 35.84% 16.21% (8.27)% 19.38% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 155,321 $ 150,219 $ 158,172 $ 131,230 $ 130,151 $ 159,609 Ratio of gross expenses to average net assets 0.97% 1.04% 1.04% 1.03% 1.00% 0.98% Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 0.97% 1.04% 1.04% 1.03% 1.00% 0.98% Ratio of net investment income (loss) to average net assets (0.28)% (0.12)% (0.07)% 0.25% (0.39)% 0.12% Portfolio turnover rate 61.31% 187.96% 165.86% 227.21% 245.35% 214.93% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. - 20 - THE ALGER PORTFOLIOS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Mid Cap Growth Portfolio Class S Six months ended Year ended Year ended Year ended Year ended Year ended 6/30/2015 (i) 12/31/2014 12/31/2013 12/31/2012 12/31/2011 12/31/2010 Net asset value, beginning of period $ 19.01 $ 17.67 $ 13.05 $ 11.28 $ 12.34 $ 10.38 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.06) (0.09) (0.07) (0.02) (0.10) (0.03) Net realized and unrealized gain (loss) on investments 1.55 1.43 4.69 1.79 (0.96) 1.99 Total from investment operations 1.49 1.34 4.62 1.77 (1.06) 1.96 Net asset value, end of period $ 20.50 $ 19.01 $ 17.67 $ 13.05 $ 11.28 $ 12.34 Total return 7.84% 7.58% 35.40% 15.69% (8.59)% 18.88% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 5,274 $ 5,576 $ 6,539 $ 6,259 $ 6,748 $ 8,859 Ratio of gross expenses to average net assets 1.34% 1.40% 1.40% 1.45% 1.38% 1.39% Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.34% 1.40% 1.40% 1.45% 1.38% 1.39% Ratio of net investment income (loss) to average net assets (0.64)% (0.47)% (0.43)% (0.17)% (0.78)% (0.31)% Portfolio turnover rate 61.31% 187.96% 165.86% 227.21% 245.35% 214.93% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. - 21 - THE ALGER PORTFOLIOS Alger Mid Cap Growth Portfolio NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1  General: The Alger Portfolios (the Fund) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Fund qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services  Investment Companies. The Fund operates as a series company currently offering seven series of shares of beneficial interest: the Alger Capital Appreciation Portfolio, Alger Large Cap Growth Portfolio, Alger Mid Cap Growth Portfolio, Alger SMid Cap Growth Portfolio, Alger Small Cap Growth Portfolio, Alger Growth & Income Portfolio, and Alger Balanced Portfolio (collectively the Portfolios). These financial statements include only the Alger Mid Cap Growth Portfolio (the Portfolio). The Portfolio invests primarily in equity securities and has an investment objective of long-term capital appreciation. Shares of the Portfolio are available to investment vehicles for variable annuity contracts and variable life insurance policies offered by separate accounts of life insurance companies, as well as qualified pension and retirement plans. The Portfolio offers Class I-2 shares and Class S shares. Each class has identical rights to assets and earnings except that only Class S shares have a plan of distribution and bear the related expenses. NOTE 2  Significant Accounting Policies: (a) Investment Valuation: The Portfolio values its financial instruments at fair value using independent dealers or pricing services under policies approved by the Funds Board of Trustees. Investments of the Portfolio are valued on each day the New York Stock Exchange (the NYSE) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield - 22 - THE ALGER PORTFOLIOS Alger Mid Cap Growth Portfolio NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board of Trustees. Securities in which the Portfolio invests may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the closing foreign prices to reflect what the investment adviser, pursuant to policies established by the Board of Trustees, believes to be the fair value of these securities as of the close of the NYSE. The Portfolio may also fair value securities in other situations, for example, when a particular foreign market is closed but the NYSE is open. Financial Accounting Standards Board Accounting Standards Codification 820  Fair Value Measurements and Disclosures (ASC 820) defines fair value as the price that the Portfolio would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Portfolio. Unobservable inputs are inputs that reflect the Portfolios own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below.  Level 1  quoted prices in active markets for identical investments  Level 2  significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.)  Level 3  significant unobservable inputs (including the Portfolios own as - sumptions in determining the fair value of investments) The Portfolios valuation techniques are generally consistent with either the market or income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (EBITDA) multiples, discount rates, and the probabilities of success of - 23 - THE ALGER PORTFOLIOS Alger Mid Cap Growth Portfolio NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) certain outcomes. Such unobservable market information may be obtained from a companys financial statements and from industry studies, market data, and market indicators such as benchmarks and indices. Valuation processes are determined by a Valuation Committee (Committee) established by the Funds Board of Trustees (Board) and comprised of representatives of the Funds investment advisor. The Committee reports its valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Portfolios pricing vendor, and variances between transactional prices and previous mark-to-markets. The Portfolio will record a change to a securitys fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1 and 2 are recognized at the end of the reporting period, and transfers into and out of Level 3 are recognized during the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars and overnight time deposits. (c) Security Transactions and Investment Income: Security transactions are recorded on a trade date basis. Realized gains and losses from security transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income is recognized on the accrual basis. Premiums and discounts on debt securities purchased are amortized or accreted over the lives of the respective securities. (d) Foreign Currency Transactions: The books and records of the Portfolio are maintained in U.S. dollars. Foreign currencies, investments and other assets and liabilities are translated into U.S. dollars at the prevailing rates of exchange on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of such transactions. Net realized gains and losses on foreign currency transactions represent net gains and losses from the disposition of foreign currencies, currency gains and losses realized between the trade dates and settlement dates of security transactions, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. The effects of changes in foreign currency exchange rates on investments in securities are included in realized and unrealized gain or loss on investments in the accompanying Statement of Operations. (e) Option Contracts: When the Portfolio writes an option, an amount equal to the premium received by the Portfolio is recorded as a liability and is subsequently adjusted to the current fair value of the option written. Premiums received from writing options that - 24 - THE ALGER PORTFOLIOS Alger Mid Cap Growth Portfolio NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) expire unexercised are treated by the Portfolio on the expiration date as realized gains from investments. The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the Portfolio has realized a gain or loss. If a put option is exercised, the premium reduces the cost basis of the securities purchased by the Portfolio. The Portfolio as writer of an option bears the market risk of an unfavorable change in the price of the security underlying the written option. The Portfolio may also purchase put and call options The Portfolio pays a premium which is included in the Portfolios accompanying Statement of Assets and Liabilities as an investment and subsequently marked to market to reflect the current value of the option. Premiums paid for purchasing options which expire are treated as realized losses. The risk of loss associated with purchasing put and call options is limited to the premium paid. Premiums paid for purchasing options which are exercised or closed are added to the amounts paid or offset against the proceeds on the underlying security to determine the realized gain or loss. (f) Lending of Portfolio Securities: The Portfolio may lend its securities to financial institutions, provided that the market value of the securities loaned will not at any time exceed one third of the Portfolios total assets, as defined in its prospectus. The Portfolio earns fees on the securities loaned, which are included in interest income in the accompanying Statement of Operations. In order to protect against the risk of failure by the borrower to return the securities loaned or any delay in the delivery of such securities, the loan is collateralized by cash or securities that are maintained with the Custodian in an amount equal to at least 102 percent of the current market value of U.S. loaned securities or 105 percent for non-U.S. loaned securities. The market value of the loaned securities is determined at the close of business of the Portfolio. Any required additional collateral is delivered to the Custodian and any excess collateral is returned to the borrower on the next business day. In the event the borrower fails to return the loaned securities when due, the Portfolio may take the collateral to replace the securities. If the value of the collateral is less than the purchase cost of replacement securities, the Custodian shall be responsible for any shortfall, but only to the extent that the shortfall is not due to any diminution in collateral value, as defined in the securities lending agreement. The Portfolio is required to maintain the collateral in a segregated account and determine its value each day until the loaned securities are returned. Cash collateral may be invested as determined by the Portfolio. Collateral is returned to the borrower upon settlement of the loan. There were no securities loaned as of June 30, 2015. (g) Dividends to Shareholders: Dividends and distributions payable to shareholders are recorded by the Portfolio on the ex-dividend date. Dividends from net investment income are declared and paid annually. Dividends from net realized gains, offset by any loss carryforward, are declared and paid annually after the end of the fiscal year in which earned. Each share class is treated separately in determining the amounts of dividends from net investment income payable to holders of its shares. - 25 - THE ALGER PORTFOLIOS Alger Mid Cap Growth Portfolio NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) The characterization of distributions to shareholders for financial reporting purposes is determined in accordance with federal income tax rules. Therefore, the source of the Portfolios distributions may be shown in the accompanying financial statements as either from, or in excess of, net investment income, net realized gain on investment transactions or return of capital, depending on the type of book/tax differences that may exist. Capital accounts within the financial statements are adjusted for permanent book/tax differences. Reclassifications result primarily from the difference in tax treatment of net operating losses, passive foreign investment companies, and foreign currency transactions. The reclassifications are done annually at year end and have no impact on the net asset value of the Portfolio and are designed to present the Portfolios capital accounts on a tax basis. (h) Federal Income Taxes: It is the Portfolios policy to comply with the requirements of the Internal Revenue Code Subchapter M applicable to regulated investment companies and to distribute all of its taxable income to its shareholders. Provided that the Portfolio maintains such compliance, no federal income tax provision is required. Financial Accounting Standards Board Accounting Standards Codification 740  Income Taxes requires the Portfolio to measure and recognize in its financial statements the benefit of a tax position taken (or expected to be taken) on an income tax return if such position will more likely than not be sustained upon examination based on the technical merits of the position. No tax years are currently under investigation. The Portfolio files income tax returns in the U.S. Federal jurisdiction, as well as the New York State and New York City jurisdictions. The statute of limitations on the Portfolios tax returns remains open for the tax years 2011-2014 and the intermediary period through June 30, 2015. Management does not believe there are any uncertain tax positions that require recognition of a tax liability. (i) Allocation Methods: The Fund accounts separately for the assets, liabilities and operations of the Portfolio. Expenses directly attributable to the Portfolio are charged to the Portfolios operations; expenses which are applicable to all Portfolios are allocated among them based on net assets. Income, realized and unrealized gains and losses, and expenses of the Portfolio are allocated among the Portfolios classes based on relative net assets, with the exception of distribution fees and transfer agency fees. (j) Estimates: These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, which require using estimates and assumptions that affect the reported amounts therein. These unaudited interim financial statements reflect all adjustments which are, in the opinion of management, necessary to present a fair statement of results for the interim period. Actual results may differ from those estimates. NOTE 3  Investment Advisory Fees and Other Transactions with Affiliates: (a) Investment Advisory Fees: The fees incurred by the Portfolio, pursuant to the provisions of the Funds Investment Advisory Agreement with Fred Alger Management, Inc., are payable monthly and computed based on the following rates. The actual rate paid as a percentage of average daily net assets, for the six months ended June 30, 2015, is set forth below under - 26 - THE ALGER PORTFOLIOS Alger Mid Cap Growth Portfolio NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) the heading “Actual Rate.” Tier 1 Tier 2 Actual Rate Alger Mid Cap Growth Portfolio (a) 0.760% 0.700% 0.760% (a) Tier 1 rate is paid on assets up to $1 billion and Tier 2 rate is paid on assets in excess of $1 billion. (b) Administration Fees: Fees incurred by the Portfolio, pursuant to the provisions of the Fund’s Fund Administration Agreement with Fred Alger Management, Inc., are payable monthly and computed based on the average daily net assets of the Portfolio at the annual rate of 0.0275%. (c) Distribution Fees: Class S shares—The Fund has adopted a Distribution Plan pursuant to which Class S shares of the Portfolio pay Fred Alger & Company, Incorporated, the Fund’s distributor (the “Distributor” or “Alger Inc.”), a fee at the annual rate of .25% of the respective average daily net assets of the Class S shares of the Portfolio to compensate the Distributor for its activities and expenses incurred in distributing the Class S shares. The fees paid may be more or less than the expenses incurred by Alger Inc. (d) Brokerage Commissions: During the six months ended June 30, 2015, the Portfolio paid Alger Inc. $27,255, in connection with securities transactions. (e) Interfund Loans: The Portfolio and other funds advised by Alger Management, may borrow money from and lend money to each other for temporary or emergency purposes. To the extent permitted under its investment restrictions, each Portfolio may lend uninvested cash in an amount up to 15% of its net assets to other funds. If the Portfolio has borrowed from other funds and has aggregate borrowings from all sources that exceed 10% of the Portfolio’s total assets, the Portfolio will secure all of its loans from other funds. The interest rate charged on interfund loans is equal to the average of the overnight time deposit rate and bank loan rate available to the Portfolio. During the six months ended June 30, 2015, the Portfolio earned interfund loan interest income of $661 which is included in interest income in the accompanying Statement of Operations. There were no interfund loans outstanding as of June 30, 2015. (f) Shareholder Administrative Fees: The Fund has entered into a shareholder administrative services agreement with Alger Management to compensate Alger Management for its liaison and administrative oversight of Boston Financial Data Services, Inc., the transfer agent, and other related services. The Portfolio compensates Alger Management at the annual rate of 0.01% of the average daily net assets for these services. (g) Trustee Fees: From January 1, 2015 through February 28, 2015, the Portfolio paid each trustee who is not affiliated with Alger Management or its affiliates $950 for each meeting attended, to a maximum of $3,800 per annum, plus travel expenses incurred for attending the meeting. The Chairman of the Board received an additional annual fee of $24,300 which was paid, pro rata, by all U.S.-registered funds managed by Alger Management. Additionally, each member of the Fund’s audit committee received $81 from the Portfolio for each audit - 27 - THE ALGER PORTFOLIOS Alger Mid Cap Growth Portfolio NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) committee meeting attended, to a maximum of $324 per annum. Effective March 1, 2015, each Independent Trustee receives a fee of $25,875 for each meeting attended, to a maximum of $103,500 per annum, paid pro rata by each fund in the Alger Fund Complex, plus travel expenses incurred for attending the meeting. The Independent Trustee appointed as Chairman of the Board of Trustees receives an additional compensation of $24,300 per annum paid pro rata by each fund in the Alger Fund Complex. Additionally, each member of the Audit Committee receives a fee of $2,500 for each meeting attended to a maximum of $10,000 per annum, paid pro rata by each fund in the Alger Fund Complex. (h) Other Transactions With Affiliates: Certain officers of the Fund are directors and officers of Alger Management and the Distributor NOTE 4 — Securities Transactions: Purchases and sales of securities, other than U.S. Government securities, purchased options, short sales and short-term securities, for the six months ended June 30, 2015, were as follows: PURCHASES SALES Alger Mid Cap Growth Portfolio $105,552,966 $112,435,338 NOTE 5 — Borrowings: The Portfolio may borrow from its custodian on an uncommitted basis. The Portfolio pays the custodian a market rate of interest, generally based upon the London Inter-Bank Offered Rate. The Portfolio may also borrow from other funds advised by Alger Management, as discussed in Note 3 (e). For the six months ended June 30, 2015, the Portfolio had the following borrowings from its custodian and other funds: AVERAGE DAILY WEIGHTED AVERAGE BORROWING INTEREST RATE Alger Mid Cap Growth Portfolio $ 1,752 2.22% The highest amount borrowed from its custodian and other funds during the six months ended June 30, 2015, for the Portfolio was as follows: HIGHEST BORROWING Alger Mid Cap Growth Portfolio $ 317,103 NOTE 6 — Share Capital: The Portfolio has an unlimited number of authorized shares of beneficial interest of $.001 par value for each share class. During the six months ended June 30, 2015 and the year ended December 31, 2014, transactions of shares of beneficial interest were as follows: - 28 - THE ALGER PORTFOLIOS Alger Mid Cap Growth Portfolio NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FOR THE SIX MONTHS ENDED FOR THE YEAR ENDED JUNE 30, 2015 DECEMBER 31, 2014 SHARES AMOUNT SHARES AMOUNT Alger Mid Cap Growth Portfolio Class I-2: Shares sold 383,870 $ 8,119,992 690,762 $ 13,090,149 Shares redeemed (709,246) (14,815,326) (1,730,990) (32,640,765) Net decrease (325,376)$ (6,695,334) (1,040,228)$ Class S: Shares sold 2,689 $ 55,255 5,662 $ 101,947 Shares redeemed (38,713) (766,883) (82,569) (1,514,633) Net decrease (36,024)$ (711,628) (76,907) $ NOTE 7 — Income Tax Information: At December 31, 2014, the Portfolio, for federal income tax purposes, had capital loss carryforwards which expire as set forth in the table below. These amounts may be applied against future net realized gains until the earlier of their utilization or expiration. Alger Mid Cap Expiration Dates Growth Portfolio 2017 $ 12,858,058 Total $ 12,858,058 Net capital losses incurred after October 31 and within the taxable year are deemed to arise on the first business day of the Portfolio’s next taxable year. Under the Regulated Investment Company Modernization Act of 2010, capital losses incurred by the Portfolio on or after January 1, 2011 will not be subject to expiration. In addition, losses incurred on or after January 1, 2011 must be utilized prior to the utilization of capital loss carryforwards above. During the year ended December 31, 2014 the Portfolio utilized $28,414,696 of its capital loss carryforwards. The difference between book-basis and tax-basis unrealized appreciation (depreciation) is determined annually and is attributable primarily to the tax deferral of losses on wash sales, 988 currency transactions, the tax treatment of partnerships investments, the realization of unrealized appreciation of Passive Foreign Investment Companies, and return of capital from Real Estate Investment Trust investments. NOTE 8 — Fair Value Measurements: The major categories of securities and their respective fair value inputs are detailed in the Portfolio’s Schedule of Investments. Based upon the nature, characteristics, and risks associated with its investments as of June 30, 2015, the Portfolio has determined that presenting them by security type and sector is appropriate. - 29 - THE ALGER PORTFOLIOS Alger Mid Cap Growth Portfolio NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Mid Cap Growth Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 37,392,833 $ 37,389,064 — $ 3,769 Consumer Staples 4,367,776 4,367,776 — — Energy 3,704,850 3,215,503 — 489,347 Financials 11,454,781 11,454,781 — — Health Care 21,544,697 21,544,697 — — Industrials 24,071,965 24,071,965 — — Information Technology 37,405,468 37,316,081 — 89,387 Materials 3,520,215 3,520,215 — — Telecommunication Services 4,036,858 4,036,858 — — Utilities 1,040,652 1,040,652 — — TOTAL COMMON STOCKS $ $ — $ PREFERRED STOCKS Consumer Discretionary 103,642 — — 103,642 Health Care 2,114,498 — — 2,114,498 Information Technology 412,074 — — 412,074 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 2,406,420 2,406,420 — — SPECIAL PURPOSE VEHICLE Financials 244,501 — — 244,501 TOTAL INVESTMENTS IN SECURITIES $ $ — $ FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Portfolio Common Stocks Opening balance at January 1, 2015 $ 81,951 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 13,552 Purchases and sales – Purchases 487,000 Sales – Closing balance at June 30, 2015 582,503 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 6/30/2015 $ 13,552 - 30 - THE ALGER PORTFOLIOS Alger Mid Cap Growth Portfolio NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Mid Cap Growth Portfolio Preferred Stocks Opening balance at January 1, 2015 $ 1,910,555 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (47,227) Purchases and sales – Purchases 766,886 Sales – Closing balance at June 30, 2015 2,630,214 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 6/30/2015 $ (47,227) Special Purpose Alger Mid Cap Growth Portfolio Vehicle Opening balance at January 1, 2015 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments — Purchases and sales – Purchases 244,501 Sales – Closing balance at June 30, 2015 244,501 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 6/30/2015 $ — The following table provides quantitative information about our Level 3 fair value measurements of our investments as of June 30, 2015. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. Fair Value Valuation Unobservable June 30, 2015 Methodology Input Input/ Range Alger Mid Cap Growth Portfolio Common Stocks $ 582,503 Income Discount Rate 10% Approach Preferred Stocks 2,630,214 Income Discount Rate 10-40% Approach Special Purpose Vehicle 244,501 Cost Purchase Price Cost Approach - 31 - THE ALGER PORTFOLIOS Alger Mid Cap Growth Portfolio NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) The significant unobservable inputs used in the fair value measurement of the company’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On June 30, 2015 there were no transfers of securities between Level 1 and Level 2. Certain of the Portfolio’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of June 30, 2015, such assets are categorized within the disclosure hierarchy as follows: TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash and Cash equivalents: Alger Mid Cap Growth Portfolio $ 5,118,810 $ 5,118,810 — — NOTE 9 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options—The Portfolio seeks to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Portfolio invests in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Portfolio purchases call options to increase its exposure to the stock market and also provide diversification of risk. The Portfolio purchases put options in order to protect from significant market declines that may occur over a short period of time. The Portfolio will write covered call and cash-secured put options to generate cash flows while reducing the volatility of the portfolio. The cash flows may be an important source of the Portfolio’s return, although written call options may reduce the Portfolio’s ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Portfolio with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the six months ended June 30, 2015, written equity and index put options were used in accordance with this objective. The Portfolio’s option contracts were not subject to any rights of offset with any counterparty. All of the Portfolio’s options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. - 32 - THE ALGER PORTFOLIOS Alger Mid Cap Growth Portfolio NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) There were no open derivative instruments as of June 30, 2015. NOTE 10 — Affiliated Securities: The issuers of the securities listed below are deemed to be affiliates of the Portfolio because the Portfolio or its affiliates owned 5% or more of the issuer’s voting securities during all or part of the six months ended June 30, 2015. Purchase and sale transactions and dividend income earned during the period were as follows: Shares/Par at Shares/Par December at Realized Value at Purchases/ Sales/ June Dividend Gain June Security Conversion Conversion 30, 2015 Income (Loss) 30, 2015 Alger Mid Cap Growth Portfolio Common Stocks Choicestream, Inc.* 7,853 – – 7,853 – – 3,769 Preferred Stocks Choicestream, Inc. Class A & Class B* 215,920 – – 215,920 – – 103,642 Prosetta Biosciences, Inc.* – 170,419 – 170,419 – – 766,886 Tolero Pharmaceuticals, Inc.* 356,682 – – 356,682 – – 1,075,789 * Non-income producing security. NOTE 11 — Subsequent Events: Management of the Portfolio has evaluated events that have occurred subsequent to June 30, 2015 through the issuance date of the financial statements. No such events have been identified which require recognition and /or disclosure. - 33 - THE ALGER PORTFOLIOS Alger Mid Cap Growth Portfolio ADDITIONAL INFORMATION (Unaudited) Shareholder Expense Example As a shareholder of a Portfolio, you incur two types of costs: transaction costs, if applicable; and ongoing costs, including management fees, distribution (12b-1) fees, if applicable, and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in a Portfolio and to compare these costs with the ongoing costs of investing in other mutual funds. The example below is based on an investment of $1,000 invested at the beginning of the six-month period starting January 1, 2015 and ending June 30, 2015. Actual Expenses The first line for each class of shares in the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you would have paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled Expenses Paid During the Period to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line for each class of shares in the table below provides information about hypothetical account values and hypothetical expenses based on the Portfolios actual expense ratios for each class of shares and an assumed rate of return of 5% per year before expenses, which is not the Portfolios actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in a Portfolio and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs or deduction of insurance charges against assets or annuities. Therefore, the second line under each class of shares in the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. - 34 - THE ALGER PORTFOLIOS Alger Mid Cap Growth Portfolio ADDITIONAL INFORMATION (Unaudited) (Continued) Annualized Expenses Expense Ratio Beginning Ending Paid During For the Account Account the Six Months Six Months Value Value Ended Ended January 1, 2015 June 30, 2015 June 30, 2015 (a) June 30, 2015 (b) Alger Mid Cap Growth Portfolio Class I-2 Actual $ 1,000.00 $1,080.22 $ 5.00 0.97% Hypothetical (c) 1,000.00 1,019.98 4.86 0.97 Class S Actual 1,000.00 1,078.38 6.91 1.34 Hypothetical (c) 1,000.00 1,018.15 6.71 1.34 (a) Expenses are equal to the annualized expense ratio of the respective share class, multiplied by the average account value over the period, multiple by 0/0 (to reflect the one-half year period). (b) Annualized. (c) 5% annual return before expenses. - 35 - THE ALGER PORTFOLIOS Alger Mid Cap Growth Portfolio ADDITIONAL INFORMATION (Unaudited) (Continued) Privacy Policy U.S. Consumer Privacy Notice Rev. 01/2015 3/31/15 FACTS WHAT DOES ALGER DO WITH YOUR PERSONAL INFORMATION? Why? Financial companies choose how they share your personal information. Federal law gives consumers the right to limit some but not all sharing. Federal law also requires us to tell you how we collect, share, and protect your personal information. Please read this notice carefully to understand what we do. What? The types of personal information we collect and share depend on the product or service you have with us. This information can include: • Social Security number and • Account balances and • Transaction history and • Purchase history and • Assets When you are no longer our customer, we continue to share your information as described in this notice. How? All financial companies need to share personal information to run their everyday business. In the section below, we list the reasons financial companies can share their personal information; the reasons chooses to share; and whether you can limit this sharing. Reasons we can share your personal Does Can you limit information Alger share? this sharing? For our everyday business purposes — Yes No such as to process your transactions, maintain your account(s), respond to court orders and legal investigations, or report to credit bureaus For our marketing purposes — to offer our Yes No products and services to you For joint marketing with other financial No We don’t share companies For our affiliates’ everyday business Yes No purposes — information about your transactions and experiences For nonaffiliates to market to you No We don’t share Questions? Call 1-800-342-2186 Who we are Who is providing this notice? Alger includes Fred Alger Management, Inc. and Fred Alger & Company, Incorporated as well as the following funds: The Alger Funds, The Alger Funds II, The Alger Institutional Funds, The Alger Portfolios, and Alger Global Growth Fund. - 36 - THE ALGER PORTFOLIOS Alger Mid Cap Growth Portfolio ADDITIONAL INFORMATION (Unaudited) (Continued) What we do How does Alger To protect your personal information from unauthorized protect my personal access and use, we use security measures that comply information? with federal law. These measures include computer safeguards and secured files and buildings. How does Alger We collect your personal information, for example, Collect my personal when you: information?  Open an account or  Make deposits or withdrawals from you account  Give us your contact information or  Provide account information or  Pay us by check Why cant I limit all sharing? Federal law gives you the right to limit some but not all sharing related to:  sharing for affiliates everyday business purposes information about your credit worthiness  affiliates from using your information to market to you  sharing for nonaffiliates to market to you State laws and individual companies may give you additional rights to limit sharing. Definitions Affiliates Companies related by common ownership or control. They can be financial and nonfinancial companies.  Our affiliates include Fred Alger Management, Inc. and Fred Alger & Company, Incorporated as well as the following funds: The Alger Funds, The Alger Funds II, The Alger Institutional Funds, The Alger Portfolios, and Alger Global Growth Fund. Nonaffiliates Companies not related by common ownership or control. They can be financial and nonfinancial companies Joint marketing A formal agreement between nonaffiliated financial companies that together market financial products or services to you. Other important information - 37 - THE ALGER PORTFOLIOS Alger Mid Cap Growth Portfolio ADDITIONAL INFORMATION (Unaudited) (Continued) Proxy Voting Policies A description of the policies and procedures the Fund uses to determine how to vote proxies relating to portfolio securities and the proxy voting record is available, without charge, by calling (800) 992-3863 or online on the Funds website at http://www.alger.com or on the SECs website at http://www.sec.gov Fund Holdings The Board of Trustees has adopted policies and procedures relating to disclosure of the Portfolios securities. These policies and procedures recognize that there may be legitimate business reasons for holdings to be disclosed and seek to balance those interests to protect the proprietary nature of the trading strategies and implementation thereof by the Portfolio. Generally, the policies prohibit the release of information concerning portfolio holdings which have not previously been made public to individual investors, institutional investors, intermediaries that distribute the Portfolios shares and other parties which are not employed by the Manager or its affiliates except when the legitimate business purposes for selective disclosure and other conditions (designed to protect the Portfolio) are acceptable. The Portfolio makes its full holdings available semi-annually in shareholder reports filed on Form N-CSR and after the first and third fiscal quarters in regulatory filings on Form N-Q. These shareholder reports and regulatory filings are filed with the SEC, as required by federal securities laws, and are generally available within sixty (60) days of the end of the Portfolios fiscal quarter. The Portfolios Forms N-Q are available online on the SECs website at www.sec.gov or may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. Information regarding the operation of the SECs Public Reference Room may be obtained by calling 1-800-SEC-0330. In addition, the Portfolio makes its publicly available their respective month-end top 10 holdings with a 15 day lag and their month-end full portfolios with a 60 day lag on their website www.alger.com and through other marketing communications (including printed advertising/sales literature and/or shareholder telephone customer service centers). No compensation or other consideration is received for the non-public disclosure of portfolio holdings information. In accordance with the foregoing, the Portfolio provides portfolio holdings information to service providers who provide necessary or beneficial services when such service providers need access to this information in the performance of their services and are subject to duties of confidentiality (1) imposed by law, including a duty not to trade on non-public information, and/or (2) pursuant to an agreement that confidential information is not to be disclosed or used (including trading on such information) other than as required by law. From time to time, the Fund will communicate with these service providers to confirm that they understand the Portfolios policies and procedures regarding such disclosure. This agreement must be approved by the Portfolios Chief Compliance Officer, President or Secretary. - 38 - THE ALGER PORTFOLIOS Alger Mid Cap Growth Portfolio ADDITIONAL INFORMATION (Unaudited) (Continued) The Board of Trustees periodically reviews a report disclosing the third parties to whom each Portfolios holdings information has been disclosed and the purpose for such disclosure, and it considers whether or not the release of information to such third parties is in the best interest of the Portfolio and its shareholders. In addition to material the Portfolio routinely provide to shareholders, the Manager may, upon request, make additional statistical information available regarding the Portfolio. Such information will include, but not be limited to, relative weightings and characteristics of the Funds portfolio versus its peers or an index (such as P/E ratio, alpha, beta, capture ratio, standard deviation, EPS forecasts, Sharpe ratio, information ratio, R-squared, and market cap analysis), security specific impact on overall portfolio performance, month-end top ten contributors to and detractors from performance, breakdown of High Unit Volume Growth holdings vs. Positive Lifecycle Change holdings, portfolio turnover, and requests of a similar nature. Please contact the Funds at (800) 992-3863 to obtain such information. - 39 - THE ALGER PORTFOLIOS 360 Park Avenue South New York, NY 10010 (800) 992-3863 www.alger.com Investment Manager Fred Alger Management, Inc. 360 Park Avenue South New York, NY 10010 Distributor Fred Alger & Company, Incorporated 360 Park Avenue South New York, NY 10010 Transfer Agent and Dividend Disbursing Agent State Street Bank and Trust Company c/o Boston Financial Data Services, Inc. P.O. Box 8480 Boston, MA 02266 This report is submitted for the general information of the shareholders of Alger Mid Cap Growth Portfolio. It is not authorized for distribution to prospective investors unless accompanied by an effective prospectus for the Fund, which contains information concerning the Funds investment policies, fees and expenses as well as other pertinent information. - 40 - (This page has been intentionally left blank.) (This page has been intentionally left blank.) (This page has been intentionally left blank.) (This page has been intentionally left blank.) (This page has been intentionally left blank.) APSAR ITEM 2. Code of Ethics. Not applicable. ITEM 3. Audit Committee Financial Expert. Not applicable. ITEM 4. Principal Accountant Fees and Services. Not applicable. ITEM 5. Audit Committee of Listed Registrants. Not applicable. ITEM 6. Investments. Not applicable. ITEM 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. ITEM 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. ITEM 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not applicable. ITEM 10. Submission of Matters to a Vote of Security Holders. Not applicable. ITEM 11. Controls and Procedures. (a) The registrants principal executive officer and principal financial officer have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective based on their evaluation of the disclosure controls and procedures as of a date within 90 days of the filing date of this document. (b) No changes in the registrants internal control over financial reporting occurred during the registrants second fiscal quarter of the period covered by this report that materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. ITEM 12. Exhibits. (a) (1) Not applicable (a) (2) Certifications of principal executive officer and principal financial officer as required by rule 30a- 2(a) under the Investment Company Act of 1940 are attached as Exhibit 99.CERT (a) (3) Not applicable (b) Certifications of principal executive officer and principal financial officer as required by rule 30a-2(b) under the Investment Company Act of 1940 are attached as Exhibit 99.906CERT SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Portfolios Alger Mid Cap Growth Portfolio By: /s/Hal Liebes Hal Liebes President Date: August 24, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Hal Liebes Hal Liebes President Date: August 24, 2015 By: /s/Michael D. Martins Michael D. Martins Treasurer Date: August 24, 2015
